 



Exhibit 10.5
SECURITY AGREEMENT
     THIS SECURITY AGREEMENT is made and entered into by and between CHARTER
PRIVATE EQUITY, L.P. whose address is 1845 Woodall Rodgers Freeway, Suite 1700,
Dallas, TX 75201 (“Secured Party”), and MBI MORTGAGE, INC. a Texas corporation
whose address is 1845 Woodall Rodgers, Suite 1225, Dallas, Texas 75201
(“Debtor”).
     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Debtor hereby grants to Secured Party a security
interest in and to the Collateral, as herein defined, and in connection
therewith the parties hereby agree as follows:
     Collateral. To secure payment of the “Indebtedness”, as herein defined,
Debtor hereby assigns, transfers and sets over to Secured Party, and grants to
Secured Party, a security interest in and to the following assets (
“Collateral”): Any and all personal property assets of Debtor now owned or
hereinafter acquired, tangible and intangible, specifically including, but
necessarily limited to, all goods, equipment, inventory, general intangibles,
furniture, fixtures, receivables, contracts, accounts, claims, bank accounts,
deposits, trade names, service marks, licenses and any other items of personal
property wherever located.
     Indebtedness. The term “Indebtedness” as used herein, shall mean: (a) the
unpaid principal sum, accrued and unpaid interest, and other sums payable under
that certain promissory note dated of even date herewith in the original
principal amount of THREE HUNDRED TWENTY-FIVE THOUSAND AND NO/100 DOLLARS
($325,000.00) executed by Debtor and payable to the order of Secured Party (
“Note”), which Note is guaranteed by Debtor to the extent, and only to the
extent, of the Collateral described in this Security Agreement; and, (b) all
rearrangements, increases, renewals and extensions of the Note.
     Representations of Debtor. Debtor represents, warrants and agrees as
follows:
     a. No financing statement or other instrument of hypothecation covering the
Collateral or its proceeds is on file in any public office except in favor of
Secured Party; except for the security interest granted by this Security
Agreement, there is no lien, security interest or encumbrance in or on the
Collateral; and Debtor is the true and lawful owner of the Collateral.
     b. The Collateral will not be sold, transferred, pledged or made subject to
a security agreement without the prior written consent of Secured Party.
     c. Debtor will sign and execute alone or with Secured Party any financing
statement or other document or procure any document, and pay all costs in
connection therewith necessary to protect the security interest under this
Security Agreement against the rights or interests of third persons.
SECURITY AGREEMENT-

 



--------------------------------------------------------------------------------



 



     d. Debtor will, at Debtor’s own expense, do, make, procure, execute and
deliver all acts, things, writings and assurances as Secured Party may at any
time reasonably request to protect, assure or enforce the interests, rights and
remedies of Secured Party created by, provided in or emanating from this
Security Agreement.
     e. Debtor will pay to Secured Party all expenses (including expenses for
legal services of every kind) of, or incidental to, the enforcement of any of
the provisions of this Security Agreement, or incidental to the enforcement,
repayment or collection of any of the Indebtedness, or any actual or attempted
sale, or any exchange, enforcement, collection, compromise or settlement of any
of the Collateral or receipt of the proceeds thereof, and for the care of the
Collateral and defending or asserting the rights and claims of the Secured Party
in respect thereof, by litigation or otherwise; and all such expenses shall be
Indebtedness within the terms of this Security Agreement.
     f. Until such time as the Note is paid in full, the Debtor will honor the
terms and conditions of any other written agreements entered into with the
Secured Party.
     Uniform Commercial Code. This Security Agreement shall constitute a valid
and binding security agreement under the Uniform Commercial Code — Secured
Transactions (herein called the “Code”) creating in favor of Secured Party,
until the Indebtedness is fully paid, a first and prior security interest in and
to the Collateral. Accordingly, Debtor hereby acknowledges unto Secured Party
that Secured Party shall have, in addition to any and all other rights, remedies
and recourses afforded to Secured Party under this Security Agreement or the
Instruments, all rights, remedies and recourses afforded to secured parties by
the Code.
     Default by Debtor. There will be a default under this Security Agreement
upon the happening of any of the following events or conditions which is not
cured within any applicable cure periods contained in the Note or any
instruments securing the Note (herein called an “Event of Default”):
     a. If any Indebtedness secured by this Security Agreement, either principal
or interest, is not paid when due, subject to any notice and cure provisions
provided for in the Note.
     b. If the Debtor shall fail to comply with any of the Debtor’s covenants or
undertakings in any agreement, instrument or other document between the Debtor
and the Secured Party, subject to any notice and cure provisions provided for
therein.
     c. If Debtor shall fail to comply with any of Debtor’s covenants or
agreements herein and such failure remains uncured for thirty (30) days after
receipt of written notice from the Secured Party.
SECURITY AGREEMENT-

 



--------------------------------------------------------------------------------



 



     d. If Debtor (i) applies for or consents to the appointment of a receiver,
trustee, custodian or liquidator of all or a substantial part of Debtor’s
assets, or (ii) files a voluntary petition in bankruptcy or fails generally to
pay Debtor’s debts as such debts become due, or (iii) makes a general assignment
for the benefit of creditors, or (iv) files a petition or answers same wherein
Debtor seeks reorganization or rearrangement with creditors or to take advantage
of any insolvency law, or (v) files an answer admitting the material allegations
of a petition filed against Debtor in any bankruptcy, reorganization, insolvency
or similar proceeding.
     e. If an order, non-appealable judgment or decree is entered by any court
of competent jurisdiction, upon the application of a creditor or otherwise,
adjudicating Debtor as bankrupt or insolvent or approving a petition seeking
reorganization or appointing a receiver, trustee or liquidator of all or any
substantial part of Debtor’s assets and same remains in effect for more than
sixty (60) days.
     f. If any warranty, representation or statement contained in this Security
Agreement, or any agreement, instrument or other document made or furnished to
Secured Party by or on behalf of Debtor in connection with this Security
Agreement proves to have been false in any material respect when made or
furnished.
     Remedies.
     a. When an Event of Default occurs, and at any time thereafter, Secured
Party may declare all or a part of the Indebtedness immediately due and payable
and may proceed to enforce payment of same and to exercise any and all of the
rights and remedies provided by the Code, as well as all other rights and
remedies possessed by Secured Party under this Security Agreement or otherwise
at law or in equity. Secured Party may require Debtor to assemble the Collateral
and make it available to Secured Party at any place to be designated by Secured
Party which is reasonably convenient to both parties. For purposes of the notice
requirements of the Code, Secured Party and Debtor agree that notice given at
least five (5) days prior to the related action hereunder is reasonable. Secured
Party shall be entitled to immediate possession of the Collateral and all books
and records evidencing same and shall have authority to enter upon any premises,
upon which said items may be situated, and remove same therefrom. Expenses of
retaking, holding, preparing for sale, selling, or the like (“Collection
Costs”), shall include, without limitation, Secured Party’s reasonable
attorneys’ fees and all such expenses shall be recovered by Secured Party before
applying the proceeds from the disposition of the Collateral toward the
Indebtedness. To the extent allowed by the Code, Secured Party may use Secured
Party’s discretion in applying the proceeds of any disposition of the Collateral
to the Collection Costs or to the Indebtedness and Debtor will remain liable for
any deficiency remaining after such disposition. All rights and remedies of
Secured Party hereunder are cumulative and may be exercised singly or
concurrently. The exercise of any right or remedy will not be a waiver of any
other.
SECURITY AGREEMENT-

 



--------------------------------------------------------------------------------



 



     b. Secured Party, in addition to the rights and remedies provided for in
the preceding subparagraph, shall have all the rights and remedies of a secured
party under the Uniform Commercial Code as adopted by the state where the
Collateral is located at the date of any such Event of Default, and Secured
Party shall be entitled to all such other rights and remedies as may now or
hereafter exist at law or in equity for the collection of the Indebtedness and
the enforcement of the covenants herein and the foreclosure of the security
interest created hereby and to resort to any remedy provided hereunder or
provided by the Uniform Commercial Code as adopted in the state where the
Collateral is located at the date of an Event of Default, or by any other law of
such state, shall not prevent the concurrent or subsequent employment of any
other appropriate remedy or remedies.
     c. Secured Party may remedy any default, without waiving same, or may waive
any default without waiving any prior or subsequent default.
     Secured Party’s Rights.
     a. This Security Agreement, Secured Party’s rights hereunder or said
Indebtedness hereby secured, may be assigned from time to time, and in any such
case the assignee will be entitled to all of the rights, privileges and remedies
granted in this Security Agreement to Secured Party.
     b. Upon the occurrence of an Event of Default, Secured Party may execute,
sign, endorse, transfer or deliver, in the name of Debtor, notes, checks, drafts
or other instrument for the payment of money and receipts or any other documents
necessary to evidence, perfect or realize upon the security interest and
obligations created by this Security Agreement.
     c. At Secured Party’s option, Secured Party may, after notice to Debtor and
Debtor’s failure to do so within thirty (30) days after receipt of said notice,
discharge taxes, liens or security interests or other encumbrances at any time
levied or placed on the Collateral, and perform or cause to be performed
Debtor’s obligations under the Collateral to maintain the same in full force and
effect. Debtor agrees to reimburse Secured Party on demand for any payment made,
or expense incurred, by Secured Party pursuant to the foregoing authorization,
plus interest thereon at the rate of interest provided for in the Note.
     d. No remedy herein conferred upon or reserved to Secured Party is intended
to be or shall be exclusive of any other remedy, but every remedy herein
provided is cumulative and is in addition to every other remedy given hereunder
or in any instrument executed in connection herewith, or now or hereafter
existing at law or in equity, or by statute; and every such right and remedy may
be exercised from time to time and as often as may be deemed expedient. No delay
or omission by Secured Party to exercise any right or remedy arising from any
default will impair any such right or remedy or will be construed to be a waiver
thereof or of any such default or an acquiescence therein.

 



--------------------------------------------------------------------------------



 



     Release of Security Interest. Upon full and complete payment of all sums
owing and to be owing by Debtor to Secured Party and the termination of any
obligations of Debtor under the Security Agreement, together with all costs
incurred in connection therewith, at the request and expense of Debtor, Secured
Party will make, execute and deliver a reassignment of the properties assigned
hereby and of the monies, revenues, proceeds, benefits and payments, if any,
that may be owing upon the aforesaid Collateral to Debtor but without covenant
or warranty, however, of any kind or character, express or implied, and with the
provisions that Secured Party will not be required or called upon to refund or
account for any payments properly made to Secured Party which have been or may
be properly applied to any Indebtedness secured or to be secured hereby.
     Validity of Security Interest. No security taken hereafter as security for
payment of any part or all of the Indebtedness shall impair in any manner or
effect this Security Agreement; all such present and future additional security
to be considered as cumulative security. Any of the Collateral may be released
from this Security Agreement without altering, varying or diminishing in any way
the force, effect, lien, security interest or charge of this Security Agreement
as to the Collateral not expressly released, and this Agreement shall continue
as a first lien, security interest and charge on all of the Collateral not
expressly released until all sums and indebtedness secured hereby have been paid
in full.
     Notices. Any notice, request or other document shall be in writing and sent
by registered or certified mail, return receipt requested, postage prepaid and
addressed to the party to be notified at the following addresses, or such other
address as such party may hereafter designate by written notice to all parties,
which notice shall be effective as of the date of posting:

  (a)   If to Secured Party:         Charter Private Equity, L.P.
1845 Woodall Rodgers Freeway, Suite 1700
Dallas, TX 75201

  (b)   If to the Debtor:         MBI Mortgage, Inc.
1845 Woodall Rodgers
Suite 1225
Dallas, Texas 75201

     Texas Law. This Security Agreement and the obligations of the parties
hereunder are to be interpreted, construed and enforced in accordance with the
laws of the State of Texas.
     Severability. If any provision of this Security Agreement or the
application thereof to any person or circumstance is held to be invalid or
unenforceable to any extent, the remainder of this Security Agreement and the
application of such provisions to other persons or

 



--------------------------------------------------------------------------------



 



circumstances is not to be affected thereby and is to be enforced to the full
extent permitted by law.
     Successors and Assigns. This Security Agreement inures to the benefit of,
and is binding upon, Debtor and Secured Party and their respective heirs, legal
representatives, successors and assigns.
     Gender. The use of any gender herein shall include the other genders.
     Scope. Nothing herein contained will in any way limit or be construed as
limiting the right of Secured Party to collect any note, item, sum or amount
secured or to be secured hereby only out of the properties assigned hereby or
out of the revenues, monies, proceeds, benefits and payments accruing and to
accrue unto Debtor, under and by virtue of said Collateral, but it is expressly
understood and provided that all such Indebtedness and amounts secured and to be
secured hereby are, and shall constitute, absolute and unconditional obligations
of Debtor to pay to Secured Party the amount provided for instruments executed
in connection herewith and all agreements with reference thereto at the time and
in the manner therein specified or provided. Debtor agrees that Debtor will,
from time to time, and upon request of Secured Party, furnish satisfactory proof
that the properties assigned hereby and the revenues, monies, proceeds, benefits
and payments accruing and to accrue under said Collateral are free and clear of
all lawful demands, claims and liens of any and all persons whomsoever.
     IN WITNESS WHEREOF, this Security Agreement is dated the 22nd day of March,
2006.

                      DEBTOR:         MBI Mortgage, Inc.    
 
                    By:   /s/ John M. Farkas                       Name: John M.
Farkas                         Its:   President/Secretary                  
 
                    SECURED PARTY:    
 
                    Charter Private Equity, L.P.    
 
                    By:   Charter Private Equity GP, Inc.         By:   /s/
Richard Neely                       Name: Richard Neely                        
Its:   Vice President                  

 



--------------------------------------------------------------------------------



 



     
THE STATE OF TEXAS
  §
 
  §
COUNTY OF DALLAS
  §

     This instrument was acknowledged before me, a Notary Public, on the 22nd
day of March, 2006, by John Farkas, President of MBI Mortgage, Inc., a Texas
corporation, for the purposes therein set forth, on behalf of such corporation.

                      /s/ Denise Boyd                   Notary Public, State of
Texas
Printed Name: Denise Boyd
Commission Expires: June 20, 2009    

     
THE STATE OF TEXAS
  §
 
  §
COUNTY OF DALLAS
  §

     This instrument was acknowledged before me, a Notary Public, on the 22nd
day of March, 2006, by Richard Neely, Vice-President of Charter Private Equity
GP, Inc., a Texas corporation, general partner of Charter Private Equity, L.P.,
a Texas limited partnership, for the purposes therein set forth, on behalf of
such corporation and limited partnership.

                      /s/ Denise Boyd                   Notary Public, State of
Texas
Printed Name: Denise Boyd
Commission Expires: June 20, 2009    

 